In a proceeding pursuant to CFLR article 75 to permanently stay arbitration of an underinsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated September 9, 2003, which, in effect, denied the petition, dismissed the proceeding, and directed the parties to proceed to arbitration.
Ordered that the appeal is dismissed, with costs payable to the respondent.
The parties participated in the arbitration which was the subject of this proceeding. The arbitration resulted in an award to the respondent. The petitioner did not seek interim relief from this court. Under these circumstances, the petitioner forfeited its right to appellate review of the Supreme Court’s determination and its appeal must be dismissed (see CPLR 7503 [b]; Matter of Commerce & Indus. Ins. Co. v Nester, 230 AD2d 795 [1996], affd 90 NY2d 255, 261-265 [1997]; Matter of Allstate Ins. Co. v Peterson, 226 AD2d 528 [1996]). Florio, J.P., Adams, Cozier and Lifson, JJ., concur.